Citation Nr: 0618235	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from October 1952 to October 
1956.

This appeal arises from a September 2002 rating decision of 
the Wichita, Kansas Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from hypertension that was 
not manifest in service or within the initial post service 
year and is unrelated to disease or injury during service.

3.  The veteran currently suffers from coronary artery 
disease that was not manifest in service or within the 
initial post service year and is unrelated to disease or 
injury during service.


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated in 
service, nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Coronary artery disease was not incurred in or aggravated 
in service, nor may coronary artery disease be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the October 1952 enlistment examination, the heart was 
clinically evaluated as normal.  Blood pressure was 130/90.  
The remainder of the service medical records were negative 
relative to hypertension.  Chest x-rays in August 1953 showed 
no active disease.  On examination in November 1953, 
evaluation of the heart was normal.  On the separation 
physical examination in October 1956, blood pressure was 
125/85.

On private medical examination in October 1961, blood 
pressure was 160/100 with a rapid heart rate but no murmurs 
or irregularities.  The diagnosis was tachycardia, cause 
unknown.  

An April 1978 private medical record indicates that the 
veteran had taken hypertensive medicine starting 17 years 
before, or approximately the very early 1960s.  

A July 1980 private medical report shows that the veteran had 
chest pain.  A history of hypertension or heart disease was 
not noted.  Blood pressure was 150/90 and an 
electrocardiogram was normal.  

An April 1982 private hospital report indicates that blood 
pressure readings were elevated and an electrocardiogram was 
borderline.  A 12 to 13 year history of hypertension was 
noted.  

On VA examination in February 1990, the veteran reported a 
history of hypertension since 1958.  On examination, the 
diagnoses included essential hypertension.  An 
electrocardiogram was normal.  A chest x-ray suggested there 
may be some enlargement in the area of the left ventricle.  

A January 1991 statement from Rex Lee, M.D., indicates that 
the veteran had been treated since 1980 for hypertension.  

VA treatment records in January 2001 showed the presence of 
coronary artery disease.  

An August 2002 VA treatment note reflects that diagnoses 
included coronary artery disease status post angioplasty 
three years before.

The veteran indicated in July 2005 that he became a chronic 
cigarette smoker during service.  He finally was able to quit 
smoking 40 years later.  

On VA examination in June 2005, it was noted that the 
veteran's claims folder was available and reviewed.  The 
service medical records were reviewed in detail to include an 
October 1952 examination report with a blood pressure reading 
of 130/90.  Chest x-rays were normal.  Urinalysis for albumin 
and sugar was negative.  There was no other pertinent 
evidence suggestive of hypertension.  A history of an onset 
of coronary artery disease in 1999 when an angioplasty was 
performed was noted.  The veteran had gone to emergency rooms 
six to eight times for tachycardia from 1962 with no surgery 
performed.  A chest -ray was interpreted as showing mild 
hyperinflation; otherwise, a normal chest with no acute 
cardiopulmonary pathology.  The diagnoses were hypertension 
and coronary artery disease.  

It was opined that hypertension and coronary heart disease 
were not caused by service or manifested during service or 
within the initial post service year.  It was concluded that 
there was no evidence to support the veteran's claim that 
hypertension had an onset during service and it was further 
opined that hypertension and coronary heart disease were most 
likely secondary to a more than 50 pack a year history of 
smoking and hyperlipidemia.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and hypertension or coronary artery disease 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran maintains that he currently suffers from 
hypertension and coronary artery disease that are related to 
his military service.  The evidence does not support this 
claim. 

The record clearly shows that hypertension and coronary 
artery disease were not manifest in service, within the 
initial post service year, or until several years after 
service.  

With regard to hypertension, the veteran contends that the 
October 1952 blood pressure reading supports the conclusion 
that hypertension was manifest during service.  Diagnostic 
Code 7101 (hypertension) provides in note (1) that 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  It is clear, 
therefore, that the one borderline high blood pressure 
reading in October 1952 does not, by itself, establish the 
presence of hypertension during service.  There are many 
additional facts that support this conclusion.  The remainder 
of the service medical records are silent regarding 
complaints, findings, or diagnoses of hypertension.  The 
medical record first demonstrates the presence of 
hypertension in the early 1960s, several years after 
separation from service.  

It is important to note that a VA physician reviewed the 
medical record in June 2005 and concluded that the one 
borderline reading in October 1952 did not establish the 
initial manifestation of hypertension.  The physician 
commented on the fact that a urinalysis for albumin and sugar 
was negative and that there was no other pertinent evidence 
suggestive of hypertension at the time of the October 1952 
examination.  The physician concluded by stating that there 
was no evidence to support the veteran's claim that 
hypertension was first manifest during service.

With regard to coronary artery disease, the service medical 
records are silent regarding the presence of complaints, 
findings, or diagnoses of coronary artery disease.  Coronary 
artery disease was first manifest in the medical record in 
the late 1990s, several decades after separation from 
service. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It must be stressed that the question of whether the 
veteran's current hypertension and coronary artery disease 
are etiologically related to injury or disease in service is 
within the sole province of health care professionals.  See 
Espiritu at 494-95.  Thus, the veteran's statements regarding 
the putative connection between hypertension and coronary 
artery disease with service lack probative value.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the current 
hypertension and coronary artery disease and the veteran's 
service.  The Board has the duty to assess the credibility 
and weight to be given the evidence relative to this issue.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The VA examiner in June 2005 accurately reviewed the 
veteran's medical history beginning with the service medical 
records and continuing until the current time.  The VA 
examiner opined that hypertension and coronary artery disease 
were not caused by service, manifest during service, or 
manifest within the initial post service year.  It was 
further opined that hypertension and coronary artery disease 
were most likely secondary to a more than 50 pack a year 
history of smoking and hyperlipidemia.  Thus, the Board finds 
that the VA examiner provided a reasoned opinion based on an 
accurate review of the entire record.  There is no medical 
evidence or medical opinion to the contrary with regard to 
any points of the VA physician's medical opinion.  
Accordingly, as the preponderance of the evidence is against 
the veteran's appeal, the claim of entitlement to service 
connection for hypertension and coronary artery disease must 
be denied.

The Board notes the contention that the veteran had become a 
chronic cigarette smoker during service and that he was only 
able to quit smoking 40 years after service.  In this regard, 
38 U.S.C. § 1103(a) prohibits the payment of disability or 
death compensation benefits if the post-service disability or 
death was attributable to the use of tobacco products by the 
veteran during the veteran's service.  

Further, 38 C.F.R. § 3.300(a) (2005) implements 38 U.S.C. § 
1103 and states that, "[f]or claims received by VA after June 
9, 1998, a disability or death will not be considered 
service[]connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service."  The regulation further defines 
tobacco products to include cigarettes.  See 66 Fed. Reg. 
18,195-18,198 (2001).  

In view of the fact that the veteran's service connection 
claim was received several years after June 9, 1998, in 
January 2002, there is no basis under the law to further 
consider the veteran's contention that he is entitled to 
compensation for a disease that resulted from the use of 
tobacco products during service.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in June 2002 prior to the initial unfavorable AOJ 
decision in September 2002.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in June 2002, November 2002, and May 
2005 as well as the statement of the case in May 2003 and 
supplemental statements of the case in June 2003 and November 
2005, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's service medical records 
have been obtained, it was determined that SGO records are 
not available, and all post service VA and private treatment 
records have been obtained.  The veteran has not requested a 
personal hearing.  Accordingly, the Board finds that the 
evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in June 2005 to include a nexus 
opinion.  The Board finds that the evidence currently of 
record is adequate to fully and fairly evaluate the veteran's 
appeal under 38 C.F.R. § 3.159 without affording the veteran 
another VA examination or obtaining another nexus opinion.   
The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


